UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XZERES WIND CORP. (Exact name of Registrant as specified in its charter) Nevada 74-2329327 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 9illman Court, Suite 3126 Wilsonville, OR 97070 (503) 388-7350 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) S. Clayton Wood President and Chief Operating Officer Xzeres Wind Corp. 9illman Court, Suite #3126 Wilsonville, OR 97070 (503) 388-7350 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Bryan Clark Cane Clark LLP 3273 East Warm Springs Road Las Vegas, NV 89120 (702) 312-6255 (702) 944-7100 (fax) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer ||Non-accelerated filer ||Smaller reporting company |X| TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE(1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE(2) AMOUNT OF REGISTRATIONFEE Common Stock(3) This price was arbitrarily determined by Xzeres Wind Corp. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Includes 1,777,225 shares of common stock issuable upon the exercise of warrants. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents PROSPECTUS XZERES Wind Corp SHARES OF COMMON STOCK SUBJECT TO COMPLETION, Dated July 19, 2010 The selling shareholders named in this prospectus (the “Selling Shareholders”) are offering up to 6,461,059 shares of common stock begin registered by this prospectus, which includes 1,777,225 shares issuable upon exercise of warrants to purchase shares of common stock. The shares of common stock and warrants were sold to the Selling shareholders in the following transactions: · 4,010,500 shares of our common stock and warrants to purchase 1,403,675 shares of common stock were issued to purchasers in a private placement that closed May 14, 2010. · Warrants to purchase 373,550 shares of common stock issued to our placement agent in connection with our private placement that closed May 14, 2010. · 200,000 shares of our common stock issued to three consultants on March 19, 2010 in exchange for their services in integrating recently acquired assets into our operations and otherwise providing general assistance at the direction of our board. · 573,334 shares of our common stock held by our attorneys, 320,000 of which were issued to our attorneys in satisfaction of past due professional fees on March 1, 2010. The offering is a self-underwritten offering; there will be no underwriter involved in the sale of these securities. The shares of common stock to which this prospectus relates may be sold from time to time by and for the account of the Selling Stockholders named in this prospectus or in supplements to this prospectus. The Selling Stockholders may sell all or a portion of these shares from time to time in market transactions, in negotiated transactions or otherwise. See "Plan of Distribution" on page 22 for additional information on the methods of sale. Offering Price Underwriting Discounts and Commissions Proceeds to Company Per Share Total (maximum offering) We will not receive any proceeds from the sale of shares in this offering. We have not made any arrangements for the sale of these securities. We have set an initial offering price of $1.00 per share.If our common stock becomes actively traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the Selling Shareholders. Our common stock is currently eligible to be quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND.” The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. At present there is a very limited public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:July 19,2010 2 Table of Contents Table of Contents Page Summary 5 Risk Factors 7 Risks Related To Our Financial Condition 7 There is significant doubt about our ability to continue as a going concern. 7 Because our operating history is characterized by net losses, we anticipate further losses and we may never become profitable. 7 We will likely require additional resources to fully implement our business plan and may be forced to curtail or cease operations if we are not able to obtain additional financing in the future. 7 Risks Related to Our Business Model 8 If small wind energy technology does not gain broad commercial acceptance, our business will be materially harmed and we may need to curtail or cease operations. 8 Our sales strategy relies on a network of dealers to distribute and support our products and we have signed written agreements with only a limited number of dealers at this time. 8 Our suppliers may not supply us with a sufficient amount of components or components of adequate quality or they may provide components at significantly increased prices, and, therefore, we may not be able to produce our products. 8 Because the former owner of our Assets may have created ill will among its suppliers, we may have difficulty negotiating favorable terms with our suppliers. 9 Because we will initially rely on only a few key suppliers for the components necessary, the failure of any one of our suppliers to provide components as anticipated could preclude us from assembling our products. 9 Product quality expectations may not be met causing slower market acceptance or warranty cost exposure. 9 Because the former manufacturer of our principal products is no longer in business, we may determine to honor some of its warranty obligations in order to generate good will among current and prospective customers. 10 If we are unable to succeed in marketing, making sales and increasing our customer base to support our business operations, we will be unable to achieve profitable operations and our business may fail. 10 If a reduction or elimination of government and economic incentives occurs, our revenue may decline and our business may fail. 10 If technological changes in the power industry render our products uncompetitive or obsolete, our market share may decline and cause our business to fail. 10 If we fail to respond to changes in customer preferences in a timely manner, our sales may be adversely affected, and our business may fail. 11 The complexity of our products may lead to errors, defects, and bugs, which could subject us to significant costs or damages and adversely affect market acceptance of our products, and our business may fail. 11 If we are unable to successfully manage growth, our operations could be adversely affected and our business may fail. 11 Because we expect to be dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and our business may fail. 12 Risks Related To Control Persons, Key Employees and Management 12 Because our current executive officers and directors do not have significant experience in the wind power business, investors cannot rely on our officers and directors as being experts in the wind power business. 12 Because our business is dependent upon the performance of key employees and consultants, the loss of those employees would materially impact our business. 12 Our board of directors may change our operating policies and strategies without prior notice or stockholder approval and such changes could harm our business and results of operations and the value of our stock. 12 Certain stockholders control or have the ability to exert significant influence over the voting power of our capital stock. 12 3 Table of Contents Risks Related To Legal Uncertainty 13 If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability and product recall costs, which could cause our business to fail. 13 If any of the products we expect to sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which could cause our business to fail. 13 If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. 13 We may be exposed to patent infringement, misappropriation or other claims by third parties and an adverse determination could result in us paying significant damages. 14 Because the payment of dividends is at the discretion of the Board of Directors, investors may not realize cash dividends at the frequency or in the amounts they anticipate. 14 Because we intend to conduct business outside of the United States, we will be subject to risks of doing business in foreign countries which are not found in doing business in the United States which could have a material adverse effect on our business. 14 Because we intend to conduct business in foreign countries, exchange rates may cause future losses in our international operations. 15 If we issue shares of preferred stock with superior rights than the common stock offered hereby, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. 15 Because we have available a significant number of authorized shares of common stock, we may issue additional shares for a variety of reason which will have dilutive effect on our shareholders, resulting in reduced ownership and decreased voting power, or may result in a change of control. 15 Certain legislation relating to public companies, including the Sarbanes-Oxley-Act of 2002, may make it more difficult for us to retain or attract officers and directors. 15 Risks Related To Our Securities 16 If our business is unsuccessful, our shareholders may lose their entire investment. 16 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 16 If a public market for our common stock develops, short selling could increase the volatility of our stock price. 16 In order for our common stock to be quoted on the over-the-counter bulletin board, we are required to remain current in our filings with the SEC. 16 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 17 Because FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock, investors may not be able to sell their stock should they desire to do so. 17 Because the price of our shares in this offering was arbitrarily determined by us, it may not reflect the actual market price for the securities. 17 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 17 Forward-Looking Statements 18 Use of Proceeds 18 Determination of Offering Price 18 Dilution 18 Selling Shareholders 18 Plan of Distribution 22 Description of Securities to be Registered 23 Interests of Named Experts and Counsel 25 Description of Business 26 Description of Property 35 Legal Proceedings 35 Market for Common Equity and Related Stockholder Matters 35 Financial Statements 37 Management’s Discussion and Analysis 38 Changes in and Disagreements with Accountants 40 Directors and Executive Officers 40 Executive Compensation 43 Security Ownership of Certain Beneficial Owners and Management 46 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 46 Certain Relationships and Related Transactions 47 Available Information 47 Dealer Prospectus Delivery Obligation 47 Other Expenses of Issuance and Distribution 48 Indemnification of Directors and Officers 48 Recent Sales of Unregistered Securities 49 Table of Exhibits 50 Undertakings 51 Signatures 52 4 Table of Contents Summary XZERES Wind Corp The Company We are in the business of designing, developing, and marketing small wind turbine systems and related equipment for electrical power generation, specifically for use in residential, small business, rural electric utility systems, other rural locations, and other infrastructure applications.We employ proprietary technology, including power electronics, alternator design, and blade design to increase performance, reliability, and sound suppression. We also work with manufacturers of inverters, lightning protection equipment and towers to integrate their equipment into our products. We were originally incorporated in the state of New Mexico in January of 1984.We were engaged in the natural gas and asphalt businesses until 2007, at which time we liquidated our assets and operations and distributed the net proceeds to our shareholders after paying our debts.On October 2, 2008, we re-domiciled from New Mexico to Nevada in anticipation of pursuing the wind turbine business. We commenced operations in the wind turbine business in the fiscal quarter ended May 31, 2010. Our principal executive offices are located at 9illman, Suite 3126, Wilsonville OR 97070. Our phone number is (503) 388-7350.Our fiscal year end is February 28. 5 Table of Contents The Offering Securities Being Offered Up to 6,461,059 shares of our common stock, including 1,777,225 shares of common stock issuable upon the exercise of warrants. Offering Price and Plan of Distribution The offering price of the common stock is $1.00 per share.Our common stock is currently eligible to be quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND.” At present there is a very limited public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. If a market for our common stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 13,280,255 shares of our common stock are issued and outstanding as of the date of this prospectus. If all of the warrants to issue an additional 1,777,225 shares of our common stock are exercised, then 15,057,480 shares of our common stock will be issued and outstanding. Control of a substantial amount of our common stock is held by few persons. Our officers and directors, Steven Shum and David Baker, and Core Fund, L.P. beneficially own 6,882,075 shares (50.7%) of our common stock. Mr. Shum is the managing principal of Core Fund, L.P. and, as such, has the power to vote or dispose of the shares owned by Core Fund, L.P.None of the stock held by any of our officers and directors or by Core Fund, L.P. is included in this registration.Upon the completion of this offering, our officers and directors will own an aggregate of approximately 44.81% of the issued and outstanding shares of our common stock if the maximum number of shares is sold, including the 1,777,225 shares issuable upon exercise of warrants. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Summary Financial Information Balance Sheet Data Fiscal Year Ended February 28, 2009 (audited) Fiscal Year Ended February 28, 2010 (audited) Quarter ended May 31, 2010 (unaudited) Cash $ $ $ Total Assets Liabilities Total Stockholder’s Equity (Deficit) Statement of Operations Revenue 0 0 Net Profit (Loss) for Reporting Period $ $ $ ( 641,256) 6 Table of Contents Risk Factors You should consider each of the following risk factors and any other information set forth herein and in our reports filed with the SEC, including our financial statements and related notes, in evaluating our business and prospects. The risks and uncertainties described below are not the only ones that impact on our operations and business. Additional risks and uncertainties not presently known to us, or that we currently consider immaterial, may also impair our business or operations. If any of the following risks actually occur, our business and financial results or prospects could be harmed. At present shares of our common stock are not publicly traded.In the event that shares of our common stock become publicly traded, the trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Risks Related To Our Financial Condition and Business Model RISKS RELATED TO OUR FINANCIAL CONDITION There is significant doubt about our ability to continue as a going concern. We have not generated any revenue over each of the last two fiscal years and have incurred significant losses over that same period of time.Based upon our current financial condition, our management estimates that we have sufficient cash to operate our business at the current level for the next twelve months. However, our overall financial condition raises substantial doubt that we will be able to operate as a “going concern”, and our independent auditors included an explanatory paragraph regarding this uncertainty in their report on our financial statements as of February 28, 2010 and as of February 28, 2009.Our financial statements do not include any adjustments that might result from the uncertainty as to whether we will achieve status as a “going concern.” Because our operating history is characterized by net losses, we anticipate further losses and we may never become profitable. Since we commenced our current business operations during the fiscal quarter ended May 31, 2010, we have minimal revenue of $4,385 and have incurred significant operating losses of $642,330. We expect to continue to incur operating losses until such time that we can sell a sufficient number of our products and achieve a cost structure to become profitable. We may not have adequate cash resources to reach the point of profitability, and we may never become profitable. Even if we do achieve profitability, we may be unable to increase our sales and sustain or increase our profitability in the future. We will likely require additional resources to fully implement our business plan and may be forced to curtail or cease operations if we are not able to obtain additional financing in the future. If we are not able to secure additional funding, the implementation of our business plan will be impaired. Additional financing may take the form of further private equity or debt financings depending upon prevailing market conditions. These financings may not be available or, if available, may be on terms that are not favorable to us and could result in dilution to our stockholders and reduction of the market value of our common stock. If we obtain debt financing, we may be required to pledge accounts receivables, inventories, equipment, patents or other assets as collateral, which would be subject to seizure by our creditors if we were to default under the debt agreements, we could be required to comply with financial and other covenants that could limit our flexibility in conducting our business and put us at a disadvantage compared to our competitors, and we would be required to use our available cash to pay debt service. Since the terms and availability of any financing depends to a large degree upon general economic conditions and third parties over which we have no control, we can give no assurance that we will obtain the needed financing or that we will obtain such financing on attractive terms. In addition, our ability to obtain financing depends on a number of other factors, many of which are also beyond our control, such as interest rates and national and local business conditions. If the cost of obtaining needed financing is too high or the terms of such financing are otherwise unacceptable in relation to the strategic opportunity we are presented with, we may decide to forego that opportunity. If adequate capital is not available to us, we would likely be required to significantly curtail or possibly even cease our operations. 7 Table of Contents RISKS RELATED TO OUR BUSINESS MODEL If small wind energy technology does not gain broad commercial acceptance, our business will be materially harmed and we may need to curtail or cease operations. Small wind energy technology is at an early stage of market acceptance, and the extent to which small wind energy power generation will be commercially viable is uncertain. Many factors may affect the commercial acceptance of small wind energy technology, including the following: § performance, reliability and cost-effectiveness of wind energy technology compared to conventional and other renewable energy sources and products; § developments relating to other alternative energy generation technologies; § fluctuations in economic and market conditions that affect the cost or viability of conventional and alternative energy sources, such as increases or decreases in the prices of oil and other fossil fuels; § overall growth in the alternative energy equipment market; § availability and terms of government subsidies and incentives to support the development of alternative energy sources, including small wind energy; § fluctuations in capital expenditures by utilities and independent power producers, which tend to decrease when the economy slows and interest rates increase; and § the development of new and profitable applications requiring the type of remote electric power provided by small wind energy systems. Our sales strategy relies on a network of dealers to distribute and support our products and we have signed written agreements with only a limited number of dealers at this time. Dealers are an important aspect in our sales and distribution strategy.They provide a vital link to potential end users of renewable energy equipment and alleviate manufacturers from having to provide large field service operations for conducting sales and service. We have only recently begun promoting to dealers and at present have only signed a limited number of dealer agreements.There can be no assurance that we will be successful in establishing additional agreements on favorable terms, or at all.If we are not able to establish a viable, larger network of dealers for our products, our sales and our ability to support our customers will be adversely affected, which could have a material adverse effect on our business, including our operating results, financial condition and cash flow. Our suppliers may not supply us with a sufficient amount of components or components of adequate quality or they may provide components at significantly increased prices, and, therefore, we may not be able to produce our products. We assemble our products using component parts manufactured by third parties.Some of these components are currently available only from a single source or limited sources. We may experience delays in production if we fail to identify alternative suppliers, or if any parts supply is interrupted, each of which could materially adversely affect our business and operations. If we fail to anticipate customer demand properly, an oversupply of parts could result in excess or obsolete inventories, which could adversely affect our business. A reduction or interruption in supply, a significant increase in price of one or more components or a decrease in demand of products could materially adversely affect our business and operations and could materially damage our customer relationships. Financial problems of suppliers on whom we rely could limit our supply of components or increase our costs. Also, we cannot guarantee that any of the parts or components that we expect to purchase will be of adequate quality or that the prices we pay for the parts or components will not increase. Inadequate quality of products from suppliers could interrupt our ability to supply quality products to our customers in a timely manner. Additionally, defects in materials or products supplied by our suppliers that are not identified before our products are placed in service by our customers could result in higher warranty costs and damage to our reputation. Some of our suppliers obtain components internationally. As a result, we may be indirectly subject to delays in delivery due to the timing or regulations associated with the import/export process, delays in transportation or regional instability. 8 Table of Contents Because the former manufacturer of our principal products may have created ill will among its suppliers, we may have difficulty negotiating favorable terms with our suppliers. We acquired the rights to our principal products and the identifying trade names, model numbers and designs for our products from the secured creditors of Abundant Renewable Energy, LLC (“ARE”), a privately held Oregon limited liability company that failed.When ARE failed, it did not pay many of its unsecured trade creditors, some of which are the same suppliers for parts we need to make our products.Although we did not assume any of ARE’s liabilities when we acquired certain of its assets from its secured creditors and are not legally liable for any of ARE’s trade debts, some of our suppliers may view us as a continuation of ARE and may be reluctant to do business with us going forward on favorable terms or at all.Any such behavior from key suppliers could have a material adverse effect on our business, including our operating results, financial condition and cash flow. Because we will initially rely on only a few key suppliers for the components necessary, the failure of any one of our suppliers to provide components as anticipated could preclude us from assembling our products. We will have only a single source for several of the key components of our products.Should any of these single source suppliers refuse or fail to deliver components as anticipated, we would be unable to assemble our products, which would have a material adverse effect on our business, including our operating results, financial condition and cash flow.In that event, can be no assurance that we would be able to find alternative suppliers for our key components in a timely fashion, on acceptable terms, or at all.We are currently seeking other manufacturing and supply chain relationships to augment and potentially replace our current outsourced manufacturers. There can be no assurance that we will be successful in developing alternative suppliers on commercially acceptable terms, or at all. Product quality expectations may not be met causing slower market acceptance or warranty cost exposure. In order to achieve our goal of improving the quality and lowering the total costs of ownership of wind turbine systems, we plan on integrating engineering changes. Such improvement initiatives may render existing inventories obsolete or excessive. Despite our continuous quality improvement initiatives, we may not meet customer expectations. Any significant quality issues with our products could have a material adverse effect on our rate of product adoption, results of operations, financial condition and cash flow. Moreover, as we develop new products and new configurations for our wind turbines or as our customers place existing configurations in commercial use, our products may perform below expectations. Any significant performance below expectations could adversely affect our operating results, financial condition and cash flow and affect the marketability of our products. We plan to sell our products with warranties. There can be no assurance that the provision for estimated product warranty expenses, currently planned to be set at approximately 2% of gross sales, will be sufficient to cover our warranty expenses in the future. We cannot ensure that our efforts to reduce our risk through warranty disclaimers will effectively limit our liability. Any significant incurrence of warranty expense in excess of estimates could have a material adverse effect on our business, including our operating results, financial condition and cash flow. 9 Table of Contents Because the former manufacturer of our principal products is no longer in business, we may determine to honor some of its warranty obligations in order to generate good will among current and prospective customers. The prior manufacturer of our principal products, Abundant Renewable Energy, LLC (“ARE”), issued warranties on its products to its customers.ARE is now out of business and unable to honor those warranties.Although we did not assume any of ARE’s warranty obligations to its customers and are not legally responsible therefor, it may be that we determine to informally honor some of those obligations, on a case by case basis, in order to preserve the marketing value of our products’ trade names and product names. As part of the acquisition of the assets from the secured creditors, we recorded an initial warranty reserve of $100,000.If this expense is significantly greater than the initial reserve, it could have a material adverse effect on our business, including our operating results, financial condition and cash flow. If we are unable to succeed in marketing, making sales and increasing our customer base to support our business operations, we will be unable to achieve profitable operations and our business may fail. If we are unable to succeed in establishing, training and expanding a distribution network domestically and internationally, partnering with renewable energy consultants, making sales, and expanding our customer base to support our business operations, it could have a material adverse effect on our business, including our operating results, financial condition and cash flow. If a reduction or elimination of government and economic incentives occurs, our revenue may decline and our business may fail. Today, the cost of solar, wind, and other eco-friendly power exceeds retail electric rates in many locations. As a result, federal, state and local government bodies in many countries, most notably Germany, Japan, Spain, Italy, Portugal, France, South Korea and the United States, have provided incentives in the form of feed-in tariffs, rebates, tax credits and other incentives to end users, distributors, system integrators and manufacturers of alternative power products to promote the use of alternative energy in on-grid applications and to reduce dependency on other forms of energy. These government economic incentives could be reduced or eliminated altogether. Reductions in, or eliminations or expirations of, governmental incentives could result in lower revenues and greater expenses for our businesses, which could have a material adverse effect on our business, including our operating results, financial condition and cash flow. If technological changes in the power industry render our products uncompetitive or obsolete, our market share may decline and cause our business to fail. The alternative power market is characterized by continually changing technology requiring improved features, such as higher quality, increased efficiency, higher power output and lower price. Our failure to further refine our technology and develop and introduce new power products could cause our products to become uncompetitive or obsolete, which could reduce our market share and cause our revenues to decline. The alternative power industry is rapidly evolving and competitive. We will need to invest significant financial resources in research and development to keep pace with technological advances in the alternative power industry and to effectively compete in the future. A variety of competing technologies are under development by other companies that could result in lower manufacturing costs or higher product performance than those expected for our products. While we intend to continually improve our products, our development efforts may be rendered obsolete by the technological advances of others, and other technologies may prove more advantageous for the commercialization of alternative power products.Should this occur, it could have a material adverse effect on our business, including our operating results, financial condition and cash flow. 10 Table of Contents If we fail to respond to changes in customer preferences in a timely manner, our sales may be adversely affected, and our business may fail. The small wind power industry is highly competitive, and other suppliers of similar product are also attempting to gain competitive advantages as well.Our financial performance depends on our ability to identify, originate and define industry trends, as well as to anticipate, gauge and react to changing customer preferences in a timely manner. If we misjudge the demands of the small wind power market, it could have a material adverse effect on our business, including our operating results, financial condition and cash flow. The complexity of our products may lead to errors, defects, and bugs, which could subject us to significant costs or damages and adversely affect market acceptance of our products, and our business may fail. Our products may contain undetected errors, weaknesses, defects or bugs as is or as new models are released. If our products or future products contain production defects, reliability, quality or compatibility problems that are significant to our customers, our reputation may be damaged and customers may be reluctant to continue to buy our products, which could adversely affect our ability to retain and attract new customers. In addition, these defects or bugs could interrupt or delay sales of affected products, which could have a material adverse effect on our business, including our operating results, financial condition and cash flow. We may be required to make significant expenditures of capital and other resources to resolve the problems. This could result in significant additional development costs and the diversion of technical and other resources from our other development efforts. We could also incur significant costs to repair or replace defective products. These costs or damages could have a material adverse effect on our business, including our operating results, financial condition and cash flow. If we are unable to successfully manage growth, our operations could be adversely affected and our business may fail. Our progress is expected to require the full utilization of our management, financial and other resources, which to date has occurred with limited working capital. Our ability to manage growth effectively will depend on our ability to improve and expand operations, including our financial and management information systems, and to recruit, train and manage technical and sales personnel. There can be no absolute assurance that management will be able to manage growth effectively. If we do not properly manage the growth of our business, we may experience significant strains on our management and operations and disruptions in our business. Various risks arise when companies and industries grow quickly. If our business or industry grows too quickly, our ability to meet customer demand in a timely and efficient manner could be challenged. We may also experience development or production delays as we seek to meet increased demand for our products. Our failure to properly manage the growth that we or our industry might experience could negatively impact our ability to execute on our operating plan and, accordingly, could have an adverse impact on our business, our cash flow and results of operations, and our reputation with our current or potential customers. 11 Table of Contents Because we expect to be dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and our business may fail. There is risk of change in the relationships we expect to have with distributors and installers of our products. Because we expect to be dependent on third parties, especially distributors and installers, we may face potential losses if any of these services are interrupted or become more costly, which could have a material adverse effect on our business, including our operating results, financial condition and cash flow. RISKS RELATED TO CONTROL PERSONS, KEY EMPLOYEES AND MANAGEMENT Because our current executive officers and directors do not have significant experience in the wind power business, investors cannot rely on our officers and directors as being experts in the wind power business. At present we have only two executive officers, S. Clayton Wood, who is our President and COO and Steven Shum, who is our CFO.Neither Mr. Wood nor Mr. Shum have any prior experience in the wind power business.All business decisions made will be made in reliance on the advice of others due to this lack of expertise. Because our business is dependent upon the performance of key employees and consultants, the loss of those persons would materially impact our business. Our business is dependent upon the performance of certain key employees, notably our President and COO, S. Clayton Wood, our CFO and director, Steven Shum, and upon our director and consultant, David Baker.We are in the process of locating and hiring additional personnel. Competition for these individuals is intense and we may be able to hire such persons, if at all, only as at-will employees who are under no legal obligation to remain with us. Our competitors may choose to extend offers to any of these individuals on terms which we may be unwilling to meet. In addition, any or all of our key employees may decide to leave for a variety of personal or other reasons beyond our control. Our board of directors may change our operating policies and strategies without prior notice or stockholder approval and such changes could harm our business and results of operations and the value of our stock. Our board of directors has the authority to modify or waive our current operating policies and strategies without prior notice and without stockholder approval. We cannot predict the effect any changes to our current operating policies and strategies would have on our business, operating results and value of our stock. However, the effects could have a material adverse effect on our business, including our operating results, financial condition and cash flow. Certain stockholders control or have the ability to exert significant influence over the voting power of our capital stock. Control of a substantial amount of our common stock is held by few persons. Steven Shum, David Baker, and Core Fund, L.P. hold an aggregate 6,882,075 (50.7%) of our currently issued and outstanding stock. Mr. Shum is the managing principal of Core Fund, L.P. and, as such, has the power to vote or dispose of the shares owned by Core Fund, L.P.Mr. Baker is a passive non-managing member and principal of Core Fund Management, L.P., the general partner and Fund Manager to Core Fund, L.P.Because these shareholders individually and collectively hold a significant portion of our common stock, they have the ability to exert significant influence over our policies and management. The interests of these stockholders may differ from the interests of our other stockholders. Accordingly, they will have an overwhelming influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of these shareholders may still differ from the interests of the other stockholders. 12 Table of Contents RISKS RELATED TO LEGAL UNCERTAINTY If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which could cause our business to fail. We may be subject to liability for any accidents or injury that may occur in connection with the use of our products or due to claims of defective design, integrity or durability of the products. We currently maintain liability insurance coverage for such claims. Even with such insurance, however, product liability claims could adversely affect our brand name reputation, revenues and ultimately lead to losses. In addition, product defects could result in product recalls and warranty claims. A product recall could delay or halt the sale of our products until we are able to remedy the product defects. The occurrence of any claims or judgments in excess of our insurance, or product recalls will negatively affect our brand name image and could have a material adverse effect on our business, including our operating results, financial condition and cash flow. If any of the products we expect to sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which could cause our business to fail. Although we have not received notices of any alleged infringement, we cannot be certain that the products we will manufacture do not infringe on issued patents, trademarks and/or copyright rights of others. We may be subject to legal proceedings and claims from time to time in our ordinary course of business arising out of intellectual property rights of others. These legal proceedings can be very costly, and could have a material adverse effect on our business, including our operating results, financial condition and cash flow. If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. Our success will depend, in part, on our ability to obtain and enforce intellectual property rights over our product designs, name and trademark in both the United States and other countries. We have five trademark applications pending, but to date, we have not obtained any trademark or trade name registrations There can be no assurance that the steps we intend to take to protect our rights will be adequate, that we will be able to secure protections or registrations for our rights or marks in the United States or in foreign countries or that third parties will not infringe upon our territorial rights or misappropriate our technology, designs, copyrights, trademarks, service marks, domain name and similar proprietary rights. In addition, effective intellectual property protection may be unenforceable or limited in certain foreign countries. It is possible that our competitors or others will adopt product or service names similar to ours, thereby impeding our ability to build brand identity which could possibly lead to customer confusion. Our inability to protect our intellectual property adequately could have a material adverse effect on the acceptance of our brand and on our business, financial condition and operating results. In the future, litigation may be necessary to enforce and protect our territorial distribution rights, our trade secrets, copyrights and other intellectual property rights. Litigation would divert management resources and be expensive and may not effectively protect our intellectual property. We may be subject to litigation for claims of infringement of the rights of others or to determine the scope and validity of the territorial and/or intellectual property rights of others. If other parties file applications for marks used or registered by us, we may have to oppose those applications and participate in administrative proceedings to determine priority of rights to the mark, which could result in substantial costs to us due to the diversion of management’s attention and the expense of such litigation, even if the eventual outcome is favorable to us. Adverse determinations in such litigation could result in the loss of certain of our proprietary intellectual property. 13 Table of Contents We may be exposed to patent infringement, misappropriation or other claims by third parties and an adverse determination could result in us paying significant damages. Our success depends, in part, on our ability to use and develop our technology and know-how and to manufacture and products without infringing the intellectual property or other rights of third parties. We own three pending patent applications covering certain aspects of our technology, none of which has been granted at this time. We may be subject to litigation involving claims of patent infringement or violation of intellectual property rights of third parties. The validity and scope of claims relating to wind power technology patents involve complex scientific, legal and factual questions and analyses and, therefore, may be highly uncertain. The defense and prosecution of intellectual property suits, patent opposition proceedings, trademark disputes and related legal and administrative proceedings can be both costly and time consuming and may significantly divert our resources and the attention of our technical and management personnel. An adverse ruling in any such litigation or proceedings could subject us to significant liability to third parties, require us to seek licenses from third parties, to pay ongoing royalties, or to redesign our products or subject us to injunctions prohibiting the manufacture and sale of our products or the use of our technologies. Protracted litigation could also result in our customers or potential customers deferring or limiting their purchase or use of our products until resolution of such litigation. Because the payment of dividends is at the discretion of the Board of Directors, investors may not realize cash dividends at the frequency or in the amounts they anticipate. With the exception of the dividend paid upon the liquidation of our former oil and gas operations in the fiscal year ended February 28, 2009, we have never declared or paid any cash dividends on our common stock. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Distributions to our stockholders are subordinate to the payment of our debts and obligations. If we have insufficient funds to pay our debts and obligations, distributions to stockholders will be suspended pending the payment of such debts and obligations. Accordingly, investors must rely on sales of their own common stock after price appreciation, which may never occur, as the only way to recover their initial investment. Because we intend to conduct business outside of the United States, we will be subject to risks of doing business in foreign countries which are not found in doing business in the United States which could have a material adverse effect on our business. We intend to conduct business outside of the United States, specifically Australia, Africa and Europe. Doing business in foreign countries carries with it certain risks that are not found in doing business in the United States, which could have a material adverse effect on our business, including our operating results, financial condition and cash flow. The risks of doing business in foreign countries that could result in losses against which we are not insured include: · exposure to local economic conditions; · potential adverse changes in the diplomatic relations of foreign countries with the United States; · hostility from local populations; · the adverse effect of currency exchange controls; · restrictions on the withdrawal of foreign investment and earnings; · government policies against businesses owned by foreigners; · investment restrictions or requirements; · expropriations of property; · the potential instability of foreign governments; · the risk of insurrections; · risks of renegotiation or modification of existing agreements with governmental authorities; · foreign exchange restrictions; · withholding and other taxes on remittances and other payments by subsidiaries; and · changes in taxation structure. 14 Table of Contents Because we intend to conduct business in foreign countries, exchange rates may cause future losses in our international operations. Because we expect to develop international sales and distributors, we may derive revenues from any such international operations in currencies other than the U.S. dollar.In so doing, we may incur currency translation losses due to changes in the values of foreign currencies and in the value of the U.S. dollar. We cannot predict the effect of exchange rate fluctuations upon future operating results. Because our articles of incorporation and bylaws and Nevada law limit the liability of our officers, directors, and others, shareholders may have no recourse for acts performed in good faith. Under our articles of incorporation, bylaws and Nevada law, each of our officers, directors, employees, attorneys, accountants and agents are not liable to us or the shareholders for any acts they perform in good faith, or for any non-action or failure to act, except for acts of fraud, willful misconduct or gross negligence. Our articles and bylaws provide that we will indemnify each of our officers, directors, employees, attorneys, accountants and agents from any claim, loss, cost, damage liability and expense by reason of any act undertaken or omitted to be undertaken by them, unless the act performed or omitted to be performed constitutes fraud, willful misconduct or gross negligence. If we issue shares of preferred stock with superior rights than the common stock offered hereby, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. Our board of directors is authorized to issue up to 5,000,000 shares of preferred stock. Our board of directors has the power to establish the dividend rates, liquidation preferences, voting rights, redemption and conversion terms and privileges with respect to any series of preferred stock. The issuance of any shares of preferred stock having rights superior to those of the common stock may result in a decrease in the value or market price of the common stock. Holders of preferred stock may have the right to receive dividends, certain preferences in liquidation and conversion rights. The issuance of preferred stock could, under certain circumstances, have the effect of delaying, deferring or preventing a change in control of us without further vote or action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. Because we have available a significant number of authorized shares of common stock, we may issue additional shares for a variety of reasonswhich will have a dilutive effect on our shareholders, resulting in reduced ownership and decreased voting power, or may result in a change of control. Our board of directors has the authority to issue additional shares of common stock up to the authorized amount of 100,000,000 as stated in our Articles of Incorporation. Our board of directors may choose to issue some or all of such shares to acquire one or more businesses or other types of property, or to provide additional financing in the future. The issuance of any such shares may result in a reduction of the book value or market price of the outstanding shares of our common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other shareholders. Further, any such issuance may result in a change of control of the company. Certain legislation relating to public companies, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Securities Exchange Act of 1934. As a public company, we are required to comply with the Sarbanes-Oxley Act. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may deter qualified individuals from accepting these roles. As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We continue to evaluate and monitor developments with respect to these rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. 15 Table of Contents RISKS RELATED TO OUR SECURITIES If our business is unsuccessful, our shareholders may lose their entire investment. Although shareholders will not be bound by or be personally liable for our expenses, liabilities or obligations, should we suffer a deficiency in funds with which to meet our obligations, the shareholders as a whole may lose their entire investment in the Company. If a market for our common stock does not develop, shareholders may be unable to sell their shares. Our common stock is currently eligible to be quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND.”At present there is a very limited public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. If a public market for our common stock develops, short selling could increase the volatility of our stock price. Short selling occurs when a person sells shares of stock which the person does not yet own and promises to buy stock in the future to cover the sale. The general objective of the person selling the shares short is to make a profit by buying the shares later, at a lower price, to cover the sale. Significant amounts of short selling, or the perception that a significant amount of short sales could occur, could depress the market price of our common stock. In contrast, purchases to cover a short position may have the effect of preventing or retarding a decline in the market price of our common stock, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the market price of our common stock. As a result, the price of our common stock may be higher than the price that otherwise might exist in the open market. If these activities are commenced, they may be discontinued at any time. These transactions may be effected on over-the-counter bulletin board or any other available markets or exchanges. Such short selling if it were to occur could impact the value of our stock in an extreme and volatile manner to the detriment of our shareholders. In order for our common stock to be quoted on the over-the-counter bulletin board, we are required to remain current in our filings with the SEC. We are required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board. In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. 16 Table of Contents Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on NASDAQ). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. Because FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock, investors may not be able to sell their stock should they desire to do so. In addition to the "penny stock" rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity in our common stock. As a result, fewer broker-dealers may be willing to make a market in our common stock, reducing a stockholder's ability to resell shares of our common stock. Because the price of our shares in this offering was arbitrarily determined by us, it may not reflect the actual market price for the securities. The initial public offering price of the common stock subject to this registration was determined by us arbitrarily. The price is not based on our financial condition and prospects, market prices of similar securities of comparable publicly traded companies, certain financial and operating information of companies engaged in similar activities to ours, or general conditions of the securities market. The price may not be indicative of the market price, if any, for the common stock in the trading market after this offering. The market price of the securities offered herein, if any, may decline below the initial public offering price. The stock market has experienced extreme price and volume fluctuations. In the past, securities class action litigation has often been instituted against various companies following periods of volatility in the market price of their securities. If instituted against us, regardless of the outcome, such litigation would result in substantial costs and a diversion of management's attention and resources, which would increase our operating expenses and affect our financial condition and business operations. Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their own common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase our common stock. 17 Table of Contents Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the Selling Shareholders. Determination of Offering Price The $1.00 per share offering price of our common stock was arbitrarily chosen by us. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value.Our common stock is currently eligible to be quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND.”At present there is a very limited public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. If a market for our common stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Dilution The common stock to be sold by the Selling Shareholders is common stock that is currently issued and outstanding.Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The Selling Shareholders are offering up to 6,461,059 shares of common stock being registered by this prospectus, which includes 1,777,225 shares issuable upon exercise of warrants to purchase shares of common stock.The shares include the following: · 4,010,500 shares of our common stock and warrants to purchase 1,403,675 shares of common stock were issued to purchasers in a private placement that closed May 14, 2010. · Warrants to purchase 373,550 shares of common stock issued to our placement agent in connection with our private placement that closed May 14, 2010. · 200,000 shares of our common stock issued to three consultants on March 19, 2010 in exchange for their services in integrating recently acquired assets into our operations and otherwise providing general assistance at the direction of our board. · 573,334 shares of our common stock held by our attorneys, 320,000 of which were issued to our attorneys in satisfaction of past due professional fees on March 1, 2010. 18 Table of Contents The issuances and sales of said securities to the Selling Shareholders were conducted in reliance upon the exemption from registration under Section 4(2) of the Securities Act of 1933, as amended and/or pursuant to Rule 506 of Regulation D promulgated thereunder. The following table provides information regarding the beneficial ownership of our common stock held by each of the Selling Shareholders as of July 12, 2010, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered by each; 3. the total number of shares that will be owned by each upon completion of the offering; 4. the percentage owned by each upon completion of the offering; and 5. the identity of the beneficial holder of any entity that owns the shares. The named parties beneficially own and have sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table.The numbers in this table assume that none of the Selling Shareholders sells shares of common stock not being offered in this offering circular or purchases additional shares of common stock, and assumes that all shares offered are sold.The percentages are based on 13,280,255 shares of Common Stock issued and outstanding on July 12, 2010, plus 1,777,225 shares issuable upon exercise of warrants held by the Selling Shareholders. Name of Selling Shareholder Shares Directly Owned Prior to This Offering Shares to be Issued Upon Exercise of Warrants Owned Prior to this Offering Total Number of Shares to be Offered for Selling Shareholder Account(1) Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering Alan I. Kazden 0 0.00% Alpha Capital 0 0.00% Benjamin A. Johnston 0 0.00% Bernice Brauser Irr Trust 0 0.00% Blake Goud - 0 0.00% Bryan Clark - 0 0.00% Charles Kalina, III 0 0.00% Craig Geers 0 0.00% Cranshire Capital, L.P. 0 0.00% 19 Table of Contents Crescent International, Ltd. 0 0.00% Daintree Holdings, Inc. 0 0.00% David A. Charnota 0 0.00% David A. Dent 0 0.00% Dean A. Suhre 0 0.00% Donald G. Drapkin 0 0.00% Douglas A. Twiddy 0 0.00% Frederick C. Berndt 0 0.00% Gary Cole 0 0.00% Gerald Auschstetter 0 0.00% Glen S. Davis 0 0.00% Hans Powers - 0 0.00% Henry Yunes 0 0.00% Iroquois Master Fund Ltd. 0 0.00% James Athas 0 0.00% James Massaro 0 0.00% James P. & Susan B Geiskopf Ch. Rem Unitrust 0 0.00% James P. Geiskopf 0 0.00% James Paschall 0 0.00% James Surface 0 0.00% Jeffrey Wolfson 0 0.00% Jesup & Lamont Securities Corp. - 0 0.00% John Kyees 0 0.00% Kelley Gagnon 0 0.00% Kenneth Ikemiya 0 0.00% 20 Table of Contents Kyleen Cane - 0 0.00% Lampf, Lipkind, Prupis, Petigrow, P.A. - Employees Saving Plan F/B/O/ Paul Petigrow 0 0.00% Larry Kubinski 0 0.00% Lawrence J. Wert 0 0.00% Lester B. Boelter 0 0.00% Mark A. Wilton 0 0.00% Michael J. Maher, as Trustee The Michael Mahre Trust of March 19, 2008 0 0.00% Michael M. Schmahl 0 0.00% Mojo Investments, LLC 0 0.00% Molly Richardson - 0 0.00% Neal Frankel 0 0.00% Nicholas Carosi, III 0 0.00% Nicholas Milton Panagotacos 0 0.00% Patrick K. Callero 0 0.00% Porter Partners, L.P. 0 0.00% Richard Doermer 0 0.00% Richard Houseweart 0 0.00% Robert A. Buntz 0 0.00% Robert Garff 0 0.00% Robert Maciorowski 0 0.00% Robert Melnick 0 0.00% Rockmore Investment Master Fund Ltd 0 0.00% Roger Kirk 0 0.00% Sam Sallerson 0 0.00% Suncreek, LLC 0 0.00% The Tisherman Family Trust dtd 6/26/2006 0 0.00% Thomas Hudson 0 0.00% Twin Falls Limited 0 0.00% Whalehaven Capital Fund, Ltd. 0 0.00% William Smith 0 0.00% (1)Includes shares issuable upon exercise of warrants. Except as indicated below, none of the Selling Shareholders; (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has been one of our officers or directors; or (3) are broker-dealers or affiliate of broker-dealers. Jesup & Lamont Securities Corp. is a broker-dealer and served as the placement agent in connection with our private placement closed May 14, 2010.The common stock held by them which is covered by this Prospectus is issuable upon the exercise of warrants granted to Jesup & Lamont as consideration for acting as our placement agent. Kyleen Cane and Bryan Clark are the principals of Cane Clark LLP, our attorneys. 21 Table of Contents Plan of Distribution The Selling Shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. We are eligible to be quoted on the OTCBB under the symbol “XWND.OB” but do not currently have an active trading market and no market maker is presently making a market in our stock.If our common stock becomes actively traded on the OTCBB, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. In these circumstances, the sales price to the public may be: 1. the market price of our common stock prevailing at the time of sale; 2. a price related to such prevailing market price of our common stock, or; 3. such otherprice as the selling shareholders determine from time to time. The Selling Shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions.Any broker or dealer participating in such transactions as an agent may receive a commission from the Selling Shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the Selling Shareholders may distribute shares to one or more of their partners who are unaffiliated with us.Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock.The Selling Shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The Selling Shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act in the offer and sale of the common stock.In particular, during such times as the Selling Shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. not engage in any stabilization activities in connection with our common stock; 2. furnish each broker or dealer through which common stock may be offered, such copies ofthis prospectus, as amended from time to time, as may be required by such broker or dealer; and; 3. not bid for or purchase any of our securities or attempt to induce any personto purchase any of our securities other than as permitted under the Securities ExchangeAct. 22 Table of Contents Description of Securities to be Registered The Selling Shareholders will be selling up to 6,461,059 shares of our common stock by this Prospectus, which includes 1,777,225 shares issuable upon exercise of warrants held by the Selling Shareholders.Our authorized capital stock consists of 100,000,000 shares of common stock, with a par value of $0.001 per share, and 5,000,000 shares of preferred stock, par value $0.001 per share. As of July 12, 2010, there were 13,280,255 shares of our common stock issued and outstanding held by 309 stockholders of record. We have not issued any shares of preferred stock. Common Stock Our common stock is entitled to one vote per share on all matters submitted to a vote of the stockholders, including the election of directors. Except as otherwise required by law or provided in any resolution adopted by our board of directors with respect to any series of preferred stock, the holders of our common stock will possess all voting power. Generally, all matters to be voted on by stockholders must be approved by a majority (or, in the case of election of directors, by a plurality) of the votes entitled to be cast by all shares of our common stock that are present in person or represented by proxy, subject to any voting rights granted to holders of any preferred stock. Holders of our common stock representing fifty percent (50%) of our capital stock issued, outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of our stockholders.A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our Articles of Incorporation. Our Articles of Incorporation do not provide for cumulative voting in the election of directors. Subject to any preferential rights of any outstanding series of preferred stock created by our board of directors from time to time, the holders of shares of our common stock will be entitled to such cash dividends as may be declared from time to time by our board of directors from funds available therefore. Subject to any preferential rights of any outstanding series of preferred stock created from time to time by our board of directors, upon liquidation, dissolution or winding up, the holders of shares of our common stock will be entitled to receive pro rata all assets available for distribution to such holders. Holders of our common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Preferred Stock Our board of directors may authorize the sale and issuance of preferred stock and to divide the authorized shares of our preferred stock into one or more series, each of which must be so designated as to distinguish the shares of each series of preferred stock from the shares of all other series and classes. Our board of directors is authorized, within any limitations prescribed by law and our articles of incorporation, to fix and determine the designations, rights, qualifications, preferences, limitations and terms of the shares of any series of preferred stock including, but not limited to, the following: 1. The number of shares constituting that series and the distinctive designation of that series, which may be by distinguishing number, letter or title; 2. The dividend rate on the shares of that series, whether dividends will be cumulative, and if so, from which date(s), and the relative rights of priority, if any, of payment of dividends on shares of that series; 23 Table of Contents 3. Whether that series will have voting rights, in addition to the voting rights provided by law, and, if so, the terms of such voting rights; 4. Whether that series will have conversion privileges, and, if so, the terms and conditions of such conversion, including provision for adjustment of the conversion rate in such events as the Board of Directors determines; 5. Whether or not the shares of that series will be redeemable, and, if so, the terms and conditions of such redemption, including the date or date upon or after which they are redeemable, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; 6. Whether that series will have a sinking fund for the redemption or purchase of shares of that series, and, if so, the terms and amount of such sinking fund; 7. The rights of the shares of that series in the event of voluntary or involuntary liquidation, dissolution or winding up of the corporation, and the relative rights of priority, if any, of payment of shares of that series; 8. Any other relative rights, preferences and limitations of that series As of July 12, 2010, we have not designated or issued any preferred stock. Share Purchase Warrants We have issued warrants to purchase 1,777,225 shares of our common stock. Included in the 6,461,059 shares of our common stock being registered for resale by the Selling Shareholders pursuant to this Prospectus are 1,777,225 shares of our common stock issuable upon exercise of warrants.The exercise price of the warrants is $1.25 per share and they expire May 14, 2013.The exercise price will be adjusted for any stock splits.The holders of the warrants may exercise them on a cashless basis during any time, after this registration statement first becomes effective, in which there is not a registration statement in effect that would allow the holders, upon exercise, to resell the resulting common stock. Provisions in Our Articles of Incorporation and By-Laws That Would Delay, Defer or Prevent a Change in Control Our articles of incorporation authorize our board of directors to issue a class of preferred stock commonly known as a "blank check" preferred stock. Specifically, the preferred stock may be issued from time to time by the board of directors as shares of one (1) or more classes or series. Our board of directors, subject to the provisions of our Articles of Incorporation and limitations imposed by law, is authorized to adopt resolutions; to issue the shares; to fix the number of shares; to change the number of shares constituting any series; and to provide for or change the following: the voting powers; designations; preferences; and relative, participating, optional or other special rights, qualifications, limitations or restrictions, including the following: dividend rights, including whether dividends are cumulative; dividend rates; terms of redemption, including sinking fund provisions; redemption prices; conversion rights and liquidation preferences of the shares constituting any class or series of the preferred stock. In each such case, we will not need any further action or vote by our shareholders. One of the effects of undesignated preferred stock may be to enable the board of directors to render more difficult or to discourage an attempt to obtain control of us by means of a tender offer, proxy contest, merger or otherwise, and thereby to protect the continuity of our management. The issuance of shares of preferred stock pursuant to the board of director's authority described above may adversely affect the rights of holders of common stock. For example, preferred stock issued by us may rank prior to the common stock as to dividend rights, liquidation preference or both, may have full or limited voting rights and may be convertible into shares of common stock. Accordingly, the issuance of shares of preferred stock may discourage bids for the common stock at a premium or may otherwise adversely affect the market price of the common stock. 24 Table of Contents Dividend Policy There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. With the exception of the dividend paid upon the liquidation of our former oil and gas operations in the fiscal year ended February 28, 2009, we have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Nevada Anti-Takeover Laws Nevada Revised Statutes sections 78.378 to 78.379 provide state regulation over the acquisition of a controlling interest in certain Nevada corporations unless the articles of incorporation or bylaws of the corporation provide that the provisions of these sections do not apply.Our articles of incorporation and bylaws do not state that these provisions do not apply.The statute creates a number of restrictions on the ability of a person or entity to acquire control of a Nevada company by setting down certain rules of conduct and voting restrictions in any acquisition attempt, among other things. The statute is limited to corporations that are organized in the state of Nevada and that have 200 or more stockholders, at least 100 of whom are stockholders of record and residents of the State of Nevada; and does business in the State of Nevada directly or through an affiliated corporation. Because of these conditions, the statute currently does not apply to our company. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Cane Clark, LLP, our independent legal counsel, has provided an opinion on the validity of our common stock. Silberstein Ungar, PLLC, Certified Public Accountants, have audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in their audit report.Silberstein Ungar, PLLC has presented their report with respect to our audited financial statements.The report of Silberstein Ungar, PLLC is included in reliance upon their authority as experts in accounting and auditing. 25 Table of Contents Description of Business Company Overview We were originally incorporated in the state of New Mexico in January of 1984.We were engaged in the natural gas and asphalt businesses until 2007, at which time we liquidated our assets and operations and distributed the net proceeds to our shareholders after paying our debts.On October 2, 2008, we re-domiciled from New Mexico to Nevada in anticipation of pursuing the wind turbine business. On March 25, 2010, we acquired certain assets formerly owned by Abundant Renewable Energy, LLC, a privately held Oregon limited liability company (“ARE”), from ARE’s secured creditors in exchange for 3,192,152 shares of our common stock, par value $0.001 per share.The assets acquired included intellectual property and other rights related to wind turbine systems formerly manufactured and sold by ARE.On May 14, 2010, we closed on a private offering of common stock and warrants with total gross proceeds to us of $4,010,500, which capital allowed us to commence operation of our wind turbine business during the fiscal quarter ended May 28, 2010. Our principal offices are located at 9illman, Suite 3126, Wilsonville, OR 97070.Our phone number is (503) 388-7350. Business of Company We are in the business of designing, developing, and marketing small wind turbine systems and related equipment for electrical power generation, specifically for use in residential, small business, rural electric utility systems, other rural locations, and other infrastructure applications.We employ proprietary technology, including power electronics, alternator design, and blade design to increase performance, reliability, and sound suppression. We also work with manufacturers of inverters, lightning protection equipment and towers to integrate their equipment into our products. Going forward, we expect to collaborate with top renewable energy (“RE”) consultants, manufacturers, the National Renewable Energy Laboratory, and the U.S. Department of Energy (“DOE”) to develop new innovative, attractive, quiet, and durable small wind equipment, designed for ease of installation and to certification standards which cover standard testing procedures, power ratings, and structural designs of small wind systems. Dramatic increases in state and federal incentives, high energy costs, and environmental consciousness are driving unprecedented growth in the small wind turbine market.Our current products are recognized as technology leaders in this market, and we will work to advance this leadership through the continual development of performance improvements. Wind Power The demand for alternative means of electricity generation has increased due to the rising cost of energy and consumer awareness of environmental issues. According to the American Wind Energy Association (“AWEA”), wind power is second only to natural gas in terms of new capacity added and was the most rapidly growing means of alternative electricity generation at the turn of the 21st century. State and federal incentives have significantly reduced barriers to wind power development as well as the payback period for investments in small wind turbines for homeowners and small businesses. These factors are driving rapid growth in sales of small wind turbine systems. 26 Table of Contents Wind is a form of solar energy. Winds are caused by the uneven heating of the atmosphere by the sun, the irregularities of the earth's surface, and rotation of the earth. Wind flow patterns are modified by the earth's terrain, bodies of water, and vegetation. The terms wind energy or wind power, describe the process by which the wind is used to generate mechanical power or electricity. Wind turbines convert the kinetic energy in the wind into mechanical power. A generator can convert this mechanical power into electricity. Modern wind turbines fall into two basic groups: the horizontal-axis variety and the vertical-axis design.Horizontal-axis wind turbines typically either have two or three blades. These three-bladed wind turbines are operated "upwind," with the blades facing into the wind. Single small turbines, below 100 kilowatts, are used for homes, telecommunications dishes, or water pumping. Small turbines are sometimes used in connection with diesel generators, batteries, and photovoltaic systems. These systems are called hybrid wind systems and are typically used in remote, off-grid locations, where a connection to the utility grid is not available. Inside the Wind Turbine 27 Table of Contents Wind Power Industry The U.S. Department of Energy's Wind and Hydropower Technologies Program is working with wind industry partners to develop clean, domestic, innovative wind energy technologies that can compete with conventional fuel sources. Program efforts have culminated in some of the industry's leading products today and have contributed to record-breaking industry growth. For the past four years, the U.S. has led the world in new wind capacity, overtaking Germany in cumulative wind capacity installations. Much of the Wind Industry to date is made up of large, utility-scale turbines.However, small wind turbines (<100kW) are now benefitting from many of the same high-growth factors driving large turbines, which include: · Persistent, high energy costs; · Improved technology leading to significantly more efficient turbines; · Incentive programs; and · General improvement in attitudes toward alternative energy solutions. The U.S. and Europe contain approximately 71% of the planet’s existing wind power installations. The U.S., Germany, Spain, and India have made the largest investments in wind-generated electricity. The World Wind Energy Association expected that by 2010, 190GW of capacity would be installed worldwide, up from 121.2 GW at the end of 2008, implying an anticipated net growth rate of more than 25% per year. The U.S. continues to lead the world as one of the fastest-growing wind power markets, according to a report from the U.S. Department of Energy (DOE) by Lawrence Berkeley National Laboratory (LBNL). The States with the most wind production are Texas, California, Iowa, Minnesota, and Oklahoma. A new assessment from the National Renewable Energy Laboratory showed U.S. wind resources are larger than previously estimated. Highlights of the analysis reveal Onshore U.S. wind resources could generate nearly 37,000,000 gigawatt hours (GWh) annually, more than nine times the current total U.S. electricity consumption. In 2008, the U.S. Department of Energy (DOE) published a report that examined the technical feasibility of using wind energy to generate 20% of the nation’s electricity demand by 2030. The report, "20% Wind Energy by 2030: Increasing Wind Energy's Contribution to U.S. Electricity Supply," includes contributions from DOE and its national laboratories, the wind industry, electric utilities, and other groups. The report examines the costs, major impacts, and challenges associated with producing 20% wind energy or 300 GW of wind generating capacity by 2030. The report's conclusions include: · Reaching 20% wind energy will require enhanced transmission infrastructure, streamlined siting and permitting regimes, improved reliability and operability of wind systems, and increased U.S. wind manufacturing capacity. · Achieving 20% wind energy will require the number of annual turbine installations to increase nearly 3-fold by 2017. · Integrating 20% wind energy into the grid can be done reliably for less than 0.5 cents per kWh. 28 Table of Contents · Achieving 20 percent wind energy is not limited by the availability of raw materials. · Addressing transmission challenges such as siting and cost allocation of new transmission lines to access the Nation's best wind resources will be required to achieve 20% wind energy. Apart from regulatory issues and externalities, decisions to invest in wind energy generally depend on the cost of alternative sources of energy. Natural gas, oil and coal prices, and the main production technologies with significant fuel costs are often determinants in the choice of the level of wind energy. Our Market U.S. wind power capacity grew by 50% to 25.3GW in 2008, the latest year for which industry wide data is available. The average output of one megawatt of wind power is equivalent to the average electricity consumption of about 250 American households. According to the AWEA, wind generated enough electricity in 2008 to power 1.5% (4.5 million households) of total electricity demands in the U.S., up from less than 0.1% in 1999. U.S. Department of Energy studies have concluded that onshore wind resources in the U.S. could generate nearly 37,000,000 gigawatt-hours, more than nine times current total U.S. electricity consumption. According to an AWEA survey, small wind turbine sales for U.S. manufacturers increased from $42 million in 2007 to $77 million in 2008, or a 78% increase. This reflects a 30% growth in capacity, or an increase of 17.3MW capacity in small wind turbines. Andy Kruse, co­founder of Southwest Wind Power (“SWWP”) recently stated that the two largest U.S. manufacturers of small wind turbines (SWWP and Bergey Wind Power) experienced 70% and 80% growth in sales in 2007, respectively. Residential installations more than doubled between 2007 and 2008.Despite the severe economic challenges in 2009, according to the AWEA the small wind industry continued to grow, adding an additional 20 megawatts (MW) of new installed capacity with approximately 10,000 new systems installed, representing a 15% increase over 2008. As payback periods continue to be reduced, we expect that the market for small wind products will continue to grow, even re-accelerating from the 2009 pace (which was affected by the severe economic recession).Several developments are contributing to the industry's growth.We feel that the small wind industry is approaching a tipping point, where increased performance, better incentives, and higher energy costs will combine to make wind-generated energy cheaper than utility energy. If this occurs, small wind turbine systems will become a smart investment for the ordinary rural resident. Additionally, we anticipate that rapid growth will make established companies in this industry attractive acquisition targets for larger companies. We expect that our typical customer will have one or more acres of property and a Department of Energy Class 2 wind resource or better.A Class 2 wind resource is defined as a location with an average wind speed in the range of 9.8 to 11.5 mph.Wind power ratings are broken down into 7 classes (1thru 7 – with 1 being the lowest and 7 being the highest).A Class 2 wind resource is regarded as sufficient for a small turbine system.According to AWEA's 2009 report on "Small Wind Global Market Study", 25.2 million homes in the U.S. have an acre or more of property and 35% of those homes have Class 2 Winds or better, generating a potential market of 12 million units in 2010 that AWEA expects to grow to 13.9 million homes by 2020, making small wind a potential multi-billion dollar industry in the United States. 29 Table of Contents Our Products We currently assemble our core products at a facility in Oregon from parts manufactured by third-party suppliers. Our primary products include two wind turbine systems, two towers, and various wind power system components. Wind Turbine Systems: · ARE442 – 10kWh Rated System · ARE110 – 2.5kWh Rated System Towers: · ARE 4” Tilt-up Tower for ARE110 · ARE 5” Tilt-up Tower for various turbines System Components: · Voltage clamps –connects generators to grid­-connect inverters and off-grid battery systems · Inverters and charge controls · Lightning protection systems for the ARE110 and ARE442 In addition to the above products, we anticipate working collaboratively as a strategic partnerwith other RE manufacturers, such as SMA and OutBack Power, to develop new component solutions to further enhance our overall systems. SMA has developed a Windy Boy model for each of their Windy Boy inverters.SMA has added more flexible power control features and resolved ground fault issues for the Windy Boy models. OutBack Power has developed a wind version of their new Flex 80 battery charge control. They will sell them to us for resale to our customers, integrated in our ARE110 battery charging system. This is the first commercially available wind powered Maximum Power Point Tracking charge control. 30 Table of Contents Distribution of Products We expect that most sales of our products will occur through a network of dealers.We are working to establish agreements with dealers already familiar with our products as well as to bring in new dealers.At present we have signed agreements with a limited number of initial dealers, only thirteen as of July 12, 2010, and there can be no assurance that we will be successful in establishing a viable dealer network on favorable terms.We expect to have a total of between twenty and thirty dealer agreements in place by the end of 2010. Dealers are an important aspect in our sales and distribution strategy.Dealers can range from small, 1-2 person operations to larger, regional or national companies.Such dealers are often contractors who provide various construction services for small business and homeowners and have experience with installing renewable energy systems, such as wind and solar.They provide a vital link to potential end users of renewable energy equipment and alleviate manufacturers from having to provide large field service operations for conducting sales and service.Thus, our sales and marketing effort is designed to support, educate, and provide training seminars for dealers. Competition We will compete with a number of established manufacturers, importers, and distributors who sell wind turbine systems and related equipment. These companies enjoy brand recognition which exceeds that of our brand name. We will compete with several manufacturers, importers, and distributors who have significantly greater financial, distribution, advertising, and marketing resources than we do.Our primary competitors of similarly sized, horizontal access wind turbines include: · Bergey WindPower(“Bergey”) - The XL.1 (1 kW) is mass-produced in China and is smaller than any of our models. The Excel (10kW) is built in Oklahoma; it is a 25 year old design. Bergey sells to its own network of dealers/installers and directly to consumers. · Southwest Windpower (“SWWP”)- The Whisper 200 (900 W) and the Whisper 500 (3 kW) are inexpensive wind turbines manufactured in the U.S. The new Skystream (1.8 kW) wind turbine began shipping last year. SWWP sells through RE distributors such as Conergy and GroSolar. · Proven Energy, Ltd. – A European (Scotland-based) company that installed its first turbine in 1982.The company provides four different products (3.2kW, 6kW and two separate 15kW machines). Over the past 24 months, new companies have entered the small wind marketplace, many of which are focused on vertical-access system designs.Most of these newer companies have yet to demonstrate field-tested, proven equipment. Developing successful products for the small wind market requires, among other things, industry knowledge and expertise, which we believe provides a significant barrier to entry. In addition, having proven, field-tested equipment is perhaps the most important factor in customer purchase decisions and an even greater barrier to entry.While numerous small wind providers have emerged more recently, very few meet this requirement of equipment out in the field that has been running for an extended period of time and delivered on the promised energy output. Thus, we believe there are relatively few companies that meet the necessary customer/dealer standards to currently compete in the small wind industry. We expect to compete primarily on the basis of quality, technology advantages, ability to timely deliver product, field-proven experience and price (on a per kWh basis). We believe that our success will depend upon our ability to remain competitive in our product areas. 31 Table of Contents Principal Suppliers We have elected to outsource the manufacturing on most of the various system components and then conduct assembly and final test internally at a facility in Oregon.Our most important supplier is Powin Corporation.We are currently seeking other manufacturing and supply chain relationships to augment and potentially replace our current outsourced manufacturers. Intellectual Property We own the rights to three applications filed in the United States for patent protection on key technology innovations and five applications for trademark registrations.We do not currently hold any patents or registered trademarks. We will also apply for copyright protection in the United States and other jurisdictions where appropriate. We also may elect to avoid filing for patent protection on other aspects of our systems because of difficulty protecting the patent or disclosure of proprietary information that would result from the patent process, which is determined to be better remaining as trade secrets.There can be no assurance that we will receive any patents in the United States or elsewhere.Further, even if we receive patents, there can be no assurance that the patents will be enforceable. We will seek to obtain confidentiality agreements where necessary from our various suppliers. We will also seek confidentiality agreements with any consultants that we use. We intend to assert our rights under trade secret, unfair competition, trademark and copyright laws to protect our intellectual property, including product design, proprietary manufacturing processes and technologies, product research and concepts and recognized trademarks. These rights will be protected through the acquisition of patents and trademark registrations, the maintenance of trade secrets, the development of trade dress, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. While there can be no assurance that patents, copyrights, registered trademarks or other measures will protect our proprietary information, subject to our financial, legal and business constraints, we intend to assert our intellectual property rights against infringers. We estimate we will spend approximately $75,000 on counsel and filing fees in the next twelve months on intellectual property protection regarding the designs for our residential wind turbine systems and related equipment. Regulatory Matters and Government Incentives Many state and local governments have implemented a diverse set of initiatives and incentive programs for wind equipment purchases. State incentives can take the form of net metering, rebates, tax credits, and feed in tariffs: · Net metering allows customers to connect renewable generation equipment to their utility power system. The utility takes any excess energy produced and credits it back to the customer on a net basis. The utility in essence banks your energy for free. There are 43 states that have net metering in all or part of the state. 32 Table of Contents · Rebates are cash payments that are usually given to the installer, who must wait until the project is completed and inspected to get paid. The rebate is deducted from the project cost billed to the customer. Rebates can be based on rated power, swept area, blade length, installed cost, or projected energy generation. · Tax credits can be based on project cost or per kW of rated capacity. Some tax credit programs have caps on maximum dollars per project or year. Some must be taken over several years and some are transferable. · Feed in tariffs, or production incentives as they are called in Washington State, are above-market payments for energy generated from RE. These are common in Europe and interest levels are growing in the United States. Washington State is the only state offering production incentives at this time, but several other states have introduced bills to implement production incentives. As of June 2010, at least 39 states have tax incentives of some type, such as credits, sales tax exemption, or property tax exemption, productivity incentives such as grants or rebates, or other subsidies to support wind energy development and use. Newer incentive programs such as Oregon's, Wisconsin's and Massachusetts’ are being designed so they favor higher production machines such as the ARE442 and ARE110.Many states continue to streamline permitting processes and incentive programs. In 2009, DOE announced $118 million from The American Recovery and Reinvestment Act for wind energy R&D. With respect to the FY2010 R&D budget, there are three proposals on the table. The President’s FY2010 budget includes $75 million for the DOE wind program. The Senate has passed an energy and water appropriations bill that includes $85 million for the DOE wind program in 2010, and the House of Representatives’ appropriations bill includes $70 million for the same purpose. The differences between the two bills must now be reconciled by a Conference Committee. Final passage is expected early this fall. AWEA seeks to increase the annual funding for wind energy research & development and other programs at the DOE and other Federal agencies to $217 million over the course of the next three to five years. Under present law, a federal-level investment tax credit (ITC) is available to help consumers purchase small wind turbines for home, farm, or business use. Owners of small wind systems with 100 kilowatts (kW) of capacity or less can receive a credit for 30% of the total installed cost of the system. The ITC, written into law through the Emergency Economic Stabilization Act of 2008, is available for equipment installed from October 3, 2008 through December 31, 2016. The value of the credit is now uncapped, through the American Recovery and Reinvestment Act of 2009. State Regulations Governing Power Produced Each state is responsible for regulating the sale, installation and interconnection of alternative energy within their state. Currently, there is no Federal-level regulation that specifically controls the sale, distribution and installation of small wind turbines beyond general small business regulations. The Public Utility Regulatory Policies Act of 1978 or PURPA, requires utilities to interconnect and purchase energy from small wind systems. Individual utilities are permitted to regulate that process. 33 Table of Contents Local Regulations Surrounding Small Wind Turbine Use Individuals and small businesses interested in small wind turbine use are subject to local regulations and involve Public utility companies, inspectors, permits, site evaluation for placement, tower height and aesthetic concerns, and restrictions regarding professional versus do-it-yourself installation.The AWEA offers a Model Zoning Ordinance to help local officials update ordinances governing small wind turbine installations. However, states often have unique subsidies or other programs designed to encourage on-site electricity generation. Existing state laws and local regulations continue to evolve in order to encourage and maintain safe, effective and efficient use of small wind energy systems. Environmental Studies and Regulations Overall, studies have shown wind energy has a low impact on the environment and does not generate air, or water pollution, global warming pollutants or waste. According to the American Wind Energy Association, although wind turbines have positive impacts, there are a few studies indicating negative impacts on the environment. Wind turbines and energy plants are generally known to be quiet, unobtrusive and non-threatening to both humans and wildlife. Recent studies that indicate negative impacts on humans and wildlife include: birds and bats colliding with wind turbines, noticeable “whooshing” or low frequency sounds and shadow flicker. Shadow flicker occurs when the blades of a turbine pass in front of the sun to create a recurring shadow on an object. The wind energy industry is partnering with conservation groups and government agencies and conducts ongoing land use and avian studies at wind sites across the country. Pre- and post-construction efforts to protect land and wildlife include wildlife consultants, surveys, and various state, federal land use, fish and wildlife agencies. We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Research and Development Expenditures Since our recent financings, we have incurred significant development expenditures as we pursue our product development and expansion efforts.The expenditures in the most recent quarter as well as the anticipated costs over the next twelve months will continue to be largely associated with compensation paid to our newly expanded engineering staff.We expect these costs to remain significant as we focus on improving our existing products as well as designing and developing new wind turbine systems. Subsidiaries We do not currently have any subsidiaries. Employees Since commencement of active operations during the fiscal quarter ended May 31, 2010, we have added a number of employees to begin executing on our business plan.As of July 12, 2010, we have 26 full time employees, including 8 technical and engineering personnel, 8 sales and marketing personnel, and the balance in executive, manufacturing or general administration.Additional individuals have been and may continue to be engaged as outside consultants to provide additional assistance in our operations on an as-needed basis. As we begin to generate revenues, we may further expand our current management team and employee headcount in the future to retain skilled directors, officers, and employees with experience relevant to our business focus. 34 Table of Contents Description of Property We maintain our corporate office at 9illman, Suite 3126, Wilsonville, OR 97070. On April 27, 2010, we entered in to a three (3) year, three (3) month lease agreement with BIT Holdings Fifty-Seven-Inc., a Maryland corporation, for the use of approximately 13,558 square feet of which 3,960 square feet is office space located at 9illman Court, Bldg. 31, Suites #3126 and 3122 in Wilsonville, Oregon. The lease includes an option to extend for an additional three (3) year term.Our rent starts at $2,500 per month for suite 3126 and $940 per month for suite 3122.The rent doubles to $5,000 per month and $1,880 per month for the suites, respectively, in month seven and then escalates every six months thereafter until the final six months of the term.The final monthly rent for the two suites is $5,463 and $2,054, respectively.We have paid advance rent of $4,000 and a security deposit of $15,838.We are also responsible for our proportionate share of the CAM and real property taxes attributable to the building. The tenant improvement portion of the lease is guaranteed by one of our shareholders, Core Fund, L.P.The Company has agreed to replace this guarantee with a bank letter of credit, but has not done so as of July 12, 2010. Legal Proceedings We are not currently a party to any legal proceedings. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Our resident agent for service of process in Nevada is Nevada Agency and Transfer Company, 50 West Liberty, Suite 880, Reno NV 89501. Market for Common Equity and Related Stockholder Matters Limited Public Market for our Common Stock Our common stock is currently eligible to be quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND.”At present there is a very limited public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending February 28, 2010 Quarter Ended High $ Low $ February 28, 2010 N/A N/A November 30, 2009 N/A N/A August 31, 2009 N/A N/A May 31, 2009 N/A N/A Fiscal Year Ending February 28, 2009 Quarter Ended High $ Low $ February 28, 2009 N/A N/A November 30, 2008 August 31, 2008 N/A N/A May 31, 2008 35 Table of Contents The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading;(b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice;(d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and;(f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock;(b) the compensation of the broker-dealer and its salesperson in the transaction;(c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. 36 Table of Contents Financial Statements Index to Financial Statements Required by Article 8 of Regulation S-X: F-1 Balance Sheets as of May 31, 2010(Unaudited) and February 28, 2010 (Audited) F-2 Statements of Operations (Unaudited) for the Three Months Ended May 31, 2010 and 2009 and for the Period from October 3, 2008 (inception) to May 31, 2010 F-3 Statement of Stockholders’ Equity (Deficit) as of May 31, 2010 (Unaudited) F-4 Statements of Cash Flows (Unaudited) for the Three Months Ended May 31, 2010 and 2009 and for the Period from October 3, 2008 (inception) to May 31, 2010 F-5 Notes to Financial Statements; Audited Financial Statements: F-11 Report of Independent Registered Public Accounting Firm F-12 Balance Sheets as of February 28, 2009 and 2010 F-13 Statements of Operations for the years ended February 2009 and 2010 and the period from October 3, 2008 (inception) through February 28, 2010 F-14
